

116 S2299 ES: Protecting our Infrastructure of Pipelines and Enhancing Safety Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2299IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 49, United States Code, to enhance the safety and reliability of pipeline transportation, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting our Infrastructure of Pipelines and Enhancing Safety Act of 2020 or the PIPES Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Improving pipeline safety and infrastructureSec. 101. Authorization of appropriations.Sec. 102. Pipeline workforce development.Sec. 103. Cost recovery and fees for facility reviews.Sec. 104. Advancement of new pipeline safety technologies and approaches.Sec. 105. Pipeline safety testing enhancement study.Sec. 106. Regulatory updates.Sec. 107. Self-disclosure of violations.Sec. 108. Due process protections in enforcement proceedings.Sec. 109. Pipeline operating status.Sec. 110. Liquefied natural gas facility project reviews.Sec. 111. Updates to standards for liquefied natural gas facilities.Sec. 112. National Center of Excellence for Liquefied Natural Gas Safety and Training.Sec. 113. Prioritization of rulemaking.Sec. 114. Leak detection and repair.Sec. 115. Inspection and maintenance plans.Sec. 116. Consideration of pipeline class location changes.Sec. 117. Protection of employees providing pipeline safety information.Sec. 118. Transportation Technology Center.Sec. 119. Interstate drug and alcohol oversight.Sec. 120. Savings clause.TITLE II—Leonel Rondon Pipeline Safety ActSec. 201. Short title.Sec. 202. Distribution integrity management plans.Sec. 203. Emergency response plans.Sec. 204. Operations and maintenance manuals.Sec. 205. Pipeline safety management systems.Sec. 206. Pipeline safety practices.2.DefinitionsIn this Act:(1)AdministrationThe term Administration means the Pipeline and Hazardous Materials Safety Administration.(2)AdministratorThe term Administrator means the Administrator of the Administration.(3)SecretaryThe term Secretary means the Secretary of Transportation.IImproving pipeline safety and infrastructure101.Authorization of appropriations(a)Gas and hazardous liquidSection 60125 of title 49, United States Code, is amended by striking subsection (a) and inserting the following:(a)Gas and hazardous liquid(1)In generalFrom fees collected under section 60301, there are authorized to be appropriated to the Secretary to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) and the provisions of this chapter relating to gas and hazardous liquid—(A)$147,000,000 for fiscal year 2020, of which—(i)$9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$60,000,000 shall be used for making grants;(B)$151,000,000 for fiscal year 2021, of which—(i)$9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$63,000,000 shall be used for making grants;(C)$155,000,000 for fiscal year 2022, of which—(i)$9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$66,000,000 shall be used for making grants; and(D)$159,000,000 for fiscal year 2023, of which—(i)$9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$69,000,000 shall be used for making grants.(2)Trust Fund amountsIn addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated from the Oil Spill Liability Trust Fund established by section 9509(a) of the Internal Revenue Code of 1986 to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) and the provisions of this chapter relating to hazardous liquid—(A)$25,000,000 for fiscal year 2020, of which—(i)$3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$10,000,000 shall be used for making grants;(B)$26,000,000 for fiscal year 2021, of which—(i)$3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$11,000,000 shall be used for making grants;(C)$27,000,000 for fiscal year 2022, of which—(i)$3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$12,000,000 shall be used for making grants; and(D)$28,000,000 for fiscal year 2023, of which—(i)$3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and(ii)$13,000,000 shall be used for making grants.(3)Underground natural gas storage facility safety accountFrom fees collected under section 60302, there is authorized to be appropriated to the Secretary to carry out section 60141 $8,000,000 for each of fiscal years 2020 through 2023..(b)Operational expensesSection 2(b) of the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 515) is amended by striking paragraphs (1) through (4) and inserting the following:(1)$24,000,000 for fiscal year 2020.(2)$25,000,000 for fiscal year 2021.(3)$26,000,000 for fiscal year 2022.(4)$27,000,000 for fiscal year 2023..(c)One-call notification programsSection 6107 of title 49, United States Code, is amended by striking $1,058,000 for each of fiscal years 2016 through 2019 and inserting $1,058,000 for each of fiscal years 2020 through 2023.(d)Emergency response grantsSection 60125(b)(2) of title 49, United States Code, is amended by striking fiscal years 2012 through 2015 and inserting fiscal years 2020 through 2023. (e)Pipeline safety information grants to communitiesSection 60130 of title 49, United States Code, is amended—(1)in subsection (a)(1), in the first sentence, by striking to local communities and groups of individuals (not including for-profit entities) and inserting to local communities, Indian Tribes, and groups of individuals (not including for-profit entities); and(2)by striking subsection (c) and inserting the following:(c)Funding(1)In generalOut of amounts made available under section 2(b) of the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 515), the Secretary shall use $1,500,000 for each of fiscal years 2020 through 2023 to carry out this section.(2)LimitationAny amounts used to carry out this section shall not be derived from user fees collected under section 60301..(f)Damage prevention programsSection 60134(i) of title 49, United States Code, is amended in the first sentence by striking fiscal years 2012 through 2015 and inserting fiscal years 2020 through 2023.(g)Pipeline integrity programSection 12(f) of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) is amended by striking 2016 through 2019 and inserting 2020 through 2023.102.Pipeline workforce development(a)Inspector trainingNot later than 1 year after the date of enactment of this Act, the Administrator shall—(1)review the inspector training programs provided at the Inspector Training and Qualifications Division of the Administration in Oklahoma City, Oklahoma; and(2)determine whether any of the programs referred to in paragraph (1), or any portions of the programs, could be provided online through teletraining or another type of distance learning.(b)Report(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure, Energy and Commerce, and Science, Space, and Technology of the House of Representatives and make publicly available on a website of the Department of Transportation a report containing a comprehensive workforce plan for the Administration.(2)ContentsThe report under paragraph (1) shall include—(A)a description of the current staffing at the Administration;(B)an identification of the staff needed to achieve the mission of the Administration over the next 10 years following the date of the report;(C)an evaluation of whether the inspector training programs referred to in subsection (a)(1) provide appropriate exposure to pipeline operations and current pipeline safety technology;(D)a summary of any gaps between the current workforce of the Administration and the future human capital needs of the Administration; and(E)a description of how the Administration—(i)uses the retention incentives defined by the Office of Personnel Management; and(ii)plans to use those retention incentives as part of the comprehensive workforce plan of the Administration.103.Cost recovery and fees for facility reviews(a)Fees for compliance reviews of liquefied natural gas facilitiesChapter 603 of title 49, United States Code, is amended by inserting after section 60302 the following:60303.Fees for compliance reviews of liquefied natural gas facilities(a)Imposition of fee(1)In generalThe Secretary of Transportation (referred to in this section as the Secretary) shall impose on a person who files with the Federal Energy Regulatory Commission an application for a liquefied natural gas facility that has design and construction costs totaling not less than $2,500,000,000 a fee for the necessary expenses of a review, if any, that the Secretary conducts, in connection with that application, to determine compliance with subpart B of part 193 of title 49, Code of Federal Regulations (or successor regulations).(2)Relation to other reviewThe Secretary may not impose fees under paragraph (1) and section 60117(o) or 60301(b) for the same compliance review described in paragraph (1).(b)Means of collection(1)In generalThe Secretary shall prescribe procedures to collect fees under this section.(2)Use of government entitiesThe Secretary may—(A)use a department, agency, or instrumentality of the Federal Government or of a State or local government to collect fees under this section; and(B)reimburse that department, agency, or instrumentality a reasonable amount for the services provided.(c)AccountThere is established an account, to be known as the Liquefied Natural Gas Siting Account, in the Pipeline Safety Fund established in the Treasury of the United States under section 60301..(b)Clerical amendmentThe table of sections for chapter 603 of title 49, United States Code, is amended by inserting after the item relating to section 60302 the following:60303. Fees for compliance reviews of liquefied natural gas facilities..104.Advancement of new pipeline safety technologies and approaches(a)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:60142.Pipeline safety enhancement programs(a)In generalThe Secretary may establish and carry out limited safety-enhancing testing programs during the period of fiscal years 2020 through 2026 to evaluate innovative technologies and operational practices testing the safe operation of—(1)a natural gas pipeline facility; or(2)a hazardous liquid pipeline facility.(b)Limitations(1)In generalSuch testing programs may not exceed—(A)5 percent of the total miles of hazardous liquid pipelines in the United States; and(B)5 percent of the total miles of natural gas pipelines in the United States.(2)High population areasAny program established under subsection (a) shall not be located in a high population area (as defined in section 195.450 of title 49, Code of Federal Regulations).(c)DurationThe term of a testing program established under subsection (a) shall be not more than a period of 4 years beginning on the date of approval of the program.(d)Safety standards(1)In generalThe Secretary shall require, as a condition of approval of a testing program under subsection (a), that the safety measures in the testing program are designed to achieve a level of safety that is greater than, or equivalent to, the level of safety required by this chapter.(2)Determination(A)In generalThe Secretary may issue an order under subparagraph (A) of section 60118(c)(1) to accomplish the purpose of a testing program for a term not to exceed the time period described in subsection (c) if the condition described in paragraph (1) is met, as determined by the Secretary.(B)LimitationAn order under subparagraph (A) shall pertain only to those regulations that would otherwise prevent the use of the safety technology to be tested under the testing program.(e)ConsiderationsIn establishing a testing program under subsection (a), the Secretary shall consider—(1)whether the owners or operators participating in the program have a safety management system in place; and(2)whether the proposed safety technology has been tested through a research and development program carried out by—(A)the Secretary;(B)collaborative research development organizations; or(C)other institutions.(f)Data and findingsAs a participant in a testing program established under subsection (a), an operator shall submit to the Secretary detailed findings and a summary of data collected as a result of participation in the testing program.(g)Authority to revoke participationThe Secretary shall immediately revoke participation in a testing program under subsection (a) if—(1)the participant fails to comply with the terms and conditions of the testing program; or(2)in the determination of the Secretary, continued participation in the testing program by the participant would be unsafe or would not be consistent with the goals and objectives of this chapter.(h)Authority to terminate programThe Secretary shall immediately terminate a testing program under subsection (a) if continuation of the testing program would not be consistent with the goals and objectives of this chapter.(i)State rights(1)ExemptionExcept as provided in paragraph (2), if a State submits to the Secretary notice that the State requests an exemption from any testing program considered for establishment under this section, the State shall be exempt.(2)Limitations(A)In generalThe Secretary shall not grant a requested exemption under paragraph (1) after a testing program is established.(B)Late noticeThe Secretary shall not grant a requested exemption under paragraph (1) if the notice submitted under that paragraph is submitted to the Secretary more than 10 days after the date on which the Secretary issues an order providing an effective date for the testing program.(3)EffectIf a State has not submitted a notice requesting an exemption under paragraph (1), the State shall not enforce any law (including regulations) that is inconsistent with a testing program in effect in the State under this section.(j)Program review process and public notice(1)In generalThe Secretary shall publish in the Federal Register and send directly to each relevant State authority with a certification in effect under section 60105 a notice of each testing program under subsection (a), including the order to be considered, and provide an opportunity for public comment for not less than 90 days.(2)Response from SecretaryNot later than the date on which the Secretary issues an order providing an effective date of a testing program noticed under paragraph (1), the Secretary shall respond to each comment submitted under that paragraph.(k)Report to CongressAt the conclusion of each testing program, the Secretary shall make publicly available on the website of the Department of Transportation a report containing—(1)the findings and conclusions of the Secretary with respect to the testing program; and(2)any recommendations of the Secretary with respect to the testing program, including any recommendations for amendments to laws (including regulations) and the establishment of standards, that—(A)would enhance the safe operation of interstate gas or hazardous liquid pipeline facilities; and(B)are technically, operationally, and economically feasible.(l)StandardsIf a report under subsection (k) indicates that it is practicable to establish technically, operationally, and economically feasible standards for the use of a safety-enhancing technology and any corresponding operational practices tested by the testing program described in the report, the Secretary, as soon as practicable after submission of the report, may promulgate regulations consistent with chapter 5 of title 5 (commonly known as the Administrative Procedures Act) that—(1)allow operators of interstate gas or hazardous liquid pipeline facilities to use the relevant technology or practice to the extent practicable; and(2)establish technically, operationally, and economically feasible standards for the capability and deployment of the technology or practice..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by inserting after the item relating to section 60141 the following:60142. Pipeline safety enhancement programs..105.Pipeline safety testing enhancement studyNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure, Energy and Commerce, and Science, Space, and Technology of the House of Representatives a report relating to—(1)the research and development capabilities of the Administration, in accordance with section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355);(2)(A)the development of additional testing and research capabilities through the establishment of an independent pipeline safety testing facility under the Department of Transportation;(B)whether an independent pipeline safety testing facility would be critical to the work of the Administration;(C)the costs and benefits of developing an independent pipeline safety testing facility under the Department of Transportation; and(D)the costs and benefits of colocating an independent pipeline safety testing facility at an existing training center of the Administration; and(3)the ability of the Administration to use the testing facilities of the Department of Transportation, other Federal agencies, or federally funded research and development centers.106.Regulatory updates(a)Definition of outstanding mandateIn this section, the term outstanding mandate means—(1)a final rule required to be issued under the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1904) that has not been published in the Federal Register;(2)a final rule required to be issued under the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 514) that has not been published in the Federal Register; and(3)any other final rule regarding gas or hazardous liquid pipeline facilities required to be issued under this Act or an Act enacted prior to the date of enactment of this Act that has not been published in the Federal Register.(b)Requirements(1)Periodic updatesNot later than 30 days after the date of enactment of this Act, and every 30 days thereafter until a final rule referred to in paragraphs (1) through (3) of subsection (a) is published in the Federal Register, the Secretary shall publish on a publicly available website of the Department of Transportation an update regarding the status of each outstanding mandate in accordance with subsection (c).(2)Notification of CongressOn publication of a final rule in the Federal Register for an outstanding mandate, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a notification in accordance with subsection (c).(c)ContentsAn update published or a notification submitted under paragraph (1) or (2) of subsection (b) shall contain, as applicable—(1)with respect to information relating to the Administration—(A)a description of the work plan for each outstanding mandate;(B)an updated rulemaking timeline for each outstanding mandate;(C)the staff allocations with respect to each outstanding mandate;(D)any resource constraints affecting the rulemaking process for each outstanding mandate;(E)any other details associated with the development of each outstanding mandate that affect the progress of the rulemaking process with respect to that outstanding mandate; and(F)a description of all rulemakings regarding gas or hazardous liquid pipeline facilities published in the Federal Register that are not identified under subsection (b)(2); and(2)with respect to information relating to the Office of the Secretary—(A)the date that the outstanding mandate was submitted to the Office of the Secretary for review;(B)the reason that the outstanding mandate is under review beyond 45 days;(C)the staff allocations within the Office of the Secretary with respect to each the outstanding mandate;(D)any resource constraints affecting review of the outstanding mandate;(E)an estimated timeline of when review of the outstanding mandate will be complete, as of the date of the update;(F)if applicable, the date that the outstanding mandate was returned to the Administration for revision and the anticipated date for resubmission to the Office of the Secretary;(G)the date that the outstanding mandate was submitted to the Office of Management and Budget for review; and(H)a statement of whether the outstanding mandate remains under review by the Office of Management and Budget.107.Self-disclosure of violationsSection 60122(b)(1) of title 49, United States Code, is amended—(1)in subparagraph (B), by striking and at the end; and(2)by adding at the end the following:(D)self-disclosure and correction of violations, or actions to correct a violation, prior to discovery by the Pipeline and Hazardous Materials Safety Administration; and.108.Due process protections in enforcement proceedings(a)In generalSection 60117 of title 49, United States Code, is amended—(1)by redesignating subsections (b) through (o) as subsections (c) through (p), respectively; and(2)by inserting after subsection (a) the following:(b)Enforcement and regulatory procedures(1)Request for formal hearingOn request of a respondent in an enforcement or regulatory proceeding under this chapter, a hearing shall be held in accordance with section 554 of title 5.(2)Administrative law judgeA hearing under paragraph (1) shall be conducted by an administrative law judge appointed under section 3105 of title 5.(3)Open to the public(A)HearingsA hearing under paragraph (1) shall be—(i)noticed to the public—(I)on the website of the Pipeline and Hazardous Materials Safety Administration; and(II)in the Federal Register; and(ii)open to the public.(B)Agreements, orders, and judgmentsA consent agreement, consent order, order, or judgment resulting from a hearing under paragraph (1) shall be made available to the public on the website of the Pipeline and Hazardous Materials Safety Administration.(4)ProceduresIn implementing enforcement and regulatory procedures under this chapter, the Secretary shall—(A)allow the use of a consent agreement and consent order to resolve any matter of fact or law asserted;(B)allow the respondent and the agency to convene 1 or more meetings—(i)for settlement or simplification of the issues; or(ii)to aid in the disposition of issues;(C)require that the case file in an enforcement proceeding include all agency records pertinent to the matters of fact and law asserted;(D)require that a recommended decision be made available to the respondent when issued;(E)allow a respondent to reply to any post-hearing submission;(F)allow a respondent to request—(i)that a hearing be held, and a recommended decision and order issued, on an expedited basis; or(ii)that a hearing not commence for a period of not less than 90 days;(G)require that the agency have the burden of proof, presentation, and persuasion in any enforcement matter;(H)require that any recommended decision and order contain findings of fact and conclusions of law;(I)require the Associate Administrator of the Office of Pipeline Safety to file a post-hearing recommendation not later than 30 days after the deadline for any post-hearing submission of a respondent;(J)require an order on a petition for reconsideration to be issued not later than 120 days after the date on which the petition is filed; and(K)allow an operator to request that an issue of controversy or uncertainty be addressed through a declaratory order in accordance with section 554(e) of title 5, which order shall be issued not later than 120 days after the date on which a request is made.(5)Savings clauseNothing in this subsection alters the procedures applicable to an emergency order under subsection (p)..(b)Conforming amendments(1)Section 60109(g)(4) of title 49, United States Code, is amended by striking section 60117(c) and inserting section 60117(d).(2)Section 60117(p) of title 49, United States Code (as redesignated by subsection (a)(1)), is amended, in paragraph (3)(E), by striking 60117(l) and inserting subsection (m).(3)Section 60118(a)(3) of title 49, United States Code, is amended by striking section 60117(a)–(d) and inserting subsections (a) through (e) of section 60117.109.Pipeline operating status(a)In generalChapter 601 of title 49, United States Code (as amended by section 104(a)), is amended by adding at the end the following:60143.Idled pipelines(a)Definition of idledIn this section, the term idled, with respect to a pipeline, means that the pipeline—(1)(A)has ceased normal operations; and(B)will not resume service for a period of not less than 180 days;(2)has been isolated from all sources of hazardous liquid, natural gas, or other gas; and(3)(A)has been purged of combustibles and hazardous materials and maintains a blanket of inert, nonflammable gas at low pressure; or(B)has not been purged as described in subparagraph (A), but the volume of gas is so small that there is no potential hazard.(b)Rulemaking(1)In generalNot later than 2 years after the date of enactment of the PIPES Act of 2020, the Secretary shall promulgate regulations prescribing the applicability of the pipeline safety requirements to idled natural or other gas transmission and hazardous liquid pipelines.(2)Requirements(A)In generalThe applicability of the regulations under paragraph (1) shall be based on the risk that idled natural or other gas transmission and hazardous liquid pipelines pose to the public, property, and the environment, and shall include requirements to resume operation.(B)InspectionThe Secretary or an appropriate State agency shall inspect each idled pipeline and verify that the pipeline has been purged of combustibles and hazardous materials, if required under subsection (a).(C)Requirements for reinspectionThe Secretary shall determine the requirements for periodic reinspection of idled natural or other gas transmission and hazardous liquid pipelines..(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code (as amended by section 104(b)), is amended by inserting after the item relating to section 60142 the following:60143. Idled pipelines..110.Liquefied natural gas facility project reviewsSection 60103(a) of title 49, United States Code, is amended—(1)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and indenting appropriately;(2)in the first sentence, by striking The Secretary of Transportation and inserting the following:(1)In generalThe Secretary of Transportation;(3)in the second sentence, by striking In prescribing a standard and inserting the following:(2)ConsiderationsIn prescribing a standard under paragraph (1); and(4)by adding at the end the following:(3)Use of location standardsIf a Federal or State authority with jurisdiction over liquefied natural gas pipeline facility permits or approvals is using the location standards prescribed under paragraph (1) for purposes of making a decision with respect to the location of a new liquefied natural gas pipeline facility and submits to the Secretary of Transportation a request to provide a determination of whether the new liquefied natural gas pipeline facility would meet the location standards, the Secretary may provide such a determination to the requesting Federal or State authority.(4)EffectNothing in this subsection or subsection (b)—(A)affects—(i)section 3 of the Natural Gas Act (15 U.S.C. 717b);(ii)the authority of the Federal Energy Regulatory Commission to carry out that section; or(iii)any other similar authority of any other Federal or State agency; or(B)requires the Secretary of Transportation to formally approve any project proposal or otherwise perform any siting functions..111.Updates to standards for liquefied natural gas facilities(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall—(1)review the minimum operating and maintenance standards prescribed under section 60103(d) of title 49, United States Code; and(2)based on the review under paragraph (1), update the standards described in that paragraph applicable to large-scale liquefied natural gas facilities (other than peak shaving facilities) to provide for a risk-based regulatory approach for such facilities, consistent with this section.(b)ScopeIn updating the minimum operating and maintenance standards under subsection (a)(2), the Secretary shall ensure that all regulations, guidance, and internal documents are developed and applied in a manner consistent with this section.(c)RequirementsThe updates to the operating and maintenance standards required under subsection (a)(2) shall, at a minimum, require operators—(1)to develop and maintain written safety information identifying hazards associated with—(A)the processes of liquefied natural gas conversion, storage, and transport;(B)equipment used in the processes; and(C)technology used in the processes;(2)to conduct a hazard assessment, including the identification of potential sources of accidental releases;(3)(A)to consult with employees and representatives of employees on the development and conduct of hazard assessments under paragraph (2); and(B)to provide employees access to the records of the hazard assessments and any other records required under the updated standards;(4)to establish a system to respond to the findings of a hazard assessment conducted under paragraph (2) that addresses prevention, mitigation, and emergency responses;(5)to review, when a design change occurs, a hazard assessment conducted under paragraph (2) and the response system established under paragraph (4);(6)to develop and implement written operating procedures for the processes of liquefied natural gas conversion, storage, and transport;(7)(A)to provide written safety and operating information to employees; and(B)to train employees in operating procedures with an emphasis on addressing hazards and using safe practices;(8)to ensure contractors and contract employees are provided appropriate information and training;(9)to train and educate employees and contractors in emergency response;(10)to establish a quality assurance program to ensure that equipment, maintenance materials, and spare parts relating to the operations and maintenance of liquefied natural gas facilities are fabricated and installed consistent with design specifications;(11)to establish maintenance systems for critical process-related equipment, including written procedures, employee training, appropriate inspections, and testing of that equipment to ensure ongoing mechanical integrity;(12)to conduct pre-start-up safety reviews of all newly installed or modified equipment;(13)to establish and implement written procedures to manage change to processes of liquefied natural gas conversion, storage, and transport, technology, equipment, and facilities; and(14)(A)to investigate each incident that results in, or could have resulted in—(i)loss of life;(ii)destruction of private property; or(iii)a major accident; and(B)to have operating personnel—(i)review any findings of an investigation under subparagraph (A); and(ii)if appropriate, take responsive measures.112.National Center of Excellence for Liquefied Natural Gas Safety and Training(a)DefinitionsIn this section:(1)CenterThe term Center means the National Center of Excellence for Liquefied Natural Gas Safety and Training established under subsection (b).(2)LNGThe term LNG means liquefied natural gas.(3)LNG sector stakeholderThe term LNG sector stakeholder means a representative of—(A)LNG facilities that represent the broad array of LNG facilities operating in the United States;(B)States, Indian Tribes, and units of local government;(C)postsecondary education;(D)labor organizations;(E)safety organizations; or(F)Federal regulatory agencies of jurisdiction, which may include—(i)the Administration;(ii)the Federal Energy Regulatory Commission;(iii)the Department of Energy;(iv)the Occupational Safety and Health Administration;(v)the Coast Guard; and(vi)the Maritime Administration.(b)EstablishmentNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with LNG sector stakeholders, shall establish a center, to be known as the National Center of Excellence for Liquefied Natural Gas Safety and Training.(c)FunctionsThe Center shall, for activities regulated under section 60103 of title 49, United States Code—(1)promote, facilitate, and conduct—(A)education;(B)training; and(C)technological advancements;(2)be a repository of information on best practices relating to, and expertise on, LNG operations;(3)foster collaboration among stakeholders; and(4)provide a curriculum for training that incorporates—(A)risk-based principles into the operation, management, and regulatory oversight of LNG facilities;(B)the reliance on subject matter expertise within the LNG industry;(C)the transfer of knowledge and expertise between the LNG industry and regulatory agencies; and(D)training and workshops that occur at operational facilities.(d)Location(1)In generalThe Center shall be located in close proximity to critical LNG transportation infrastructure on, and connecting to, the Gulf of Mexico, as determined by the Secretary.(2)ConsiderationsIn determining the location of the Center, the Secretary shall—(A)take into account the strategic value of locating resources in close proximity to LNG facilities; and (B)locate the Center in the State with the largest LNG production capacity, as determined by the total capacity (in billion cubic feet per day) of LNG production authorized by the Federal Energy Regulatory Commission under section 3 of the Natural Gas Act (15 U.S.C. 717b) as of the date of enactment of this Act.(e)Coordination with TQ training centerIn carrying out the functions described in subsection (c), the Center shall coordinate with the Training and Qualifications Training Center of the Administration in Oklahoma City, Oklahoma, to facilitate knowledge sharing among, and enhanced training opportunities for, Federal and State pipeline safety inspectors and investigators. (f)Joint operation with educational institutionThe Secretary may enter into an agreement with an appropriate official of an institution of higher education—(1)to provide for joint operation of the Center; and(2)to provide necessary administrative services for the Center.113.Prioritization of rulemaking(a)RulemakingNot later than 90 days after the date of enactment of this Act, the Secretary shall ensure completion of and publish in the Federal Register the outstanding rulemaking entitled Pipeline Safety: Safety of Gas Transmission and Gathering Pipelines, published in the Federal Register on April 8, 2016 (81 Fed. Reg. 20722; Docket No. PHMSA–2011–0023), as that rulemaking relates to the consideration of gathering pipelines.(b)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—(1)review the extent to which geospatial and technical data is collected by operators of gathering lines, including design and material specifications;(2)analyze information collected by operators of gathering lines when the mapping information described in paragraph (1) is not available for a gathering line; and(3)assess any plans and timelines of operators of gathering lines to develop the mapping information described in paragraph (1) or otherwise collect information described in paragraph (2).(c)ReportThe Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the review required under subsection (b), including any recommendations that the Comptroller General of the United States may have as a result of the review. 114.Leak detection and repairSection 60102 of title 49, United States Code, is amended by adding at the end the following:(q)Gas pipeline leak detection and repair(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate final regulations that require operators of regulated gathering lines (as defined pursuant to subsection (b) of section 60101 for purposes of subsection (a)(21) of that section) in a Class 2 location, Class 3 location, or Class 4 location, as determined under section 192.5 of title 49, Code of Federal Regulations, operators of new and existing gas transmission pipeline facilities, and operators of new and existing gas distribution pipeline facilities to conduct leak detection and repair programs—(A)to meet the need for gas pipeline safety, as determined by the Secretary; and(B)to protect the environment.(2)Leak detection and repair programs(A)Minimum performance standardsThe final regulations promulgated under paragraph (1) shall include, for the leak detection and repair programs described in that paragraph, minimum performance standards that reflect the capabilities of commercially available advanced technologies that, with respect to each pipeline covered by the programs, are appropriate for—(i)the type of pipeline; (ii)the location of the pipeline; (iii)the material of which the pipeline is constructed; and(iv)the materials transported by the pipeline.(B)RequirementThe leak detection and repair programs described in paragraph (1) shall be able to identify, locate, and categorize all leaks that—(i)are hazardous to human safety or the environment; or(ii)have the potential to become explosive or otherwise hazardous to human safety.(3)Advanced leak detection technologies and practices(A)In generalThe final regulations promulgated under paragraph (1) shall—(i)require the use of advanced leak detection technologies and practices described in subparagraph (B);(ii)identify any scenarios where operators may use leak detection practices that depend on human senses; and(iii)include a schedule for repairing or replacing each leaking pipe, except a pipe with a leak so small that it poses no potential hazard, with appropriate deadlines.(B)Advanced leak detection technologies and practices describedThe advanced leak detection technologies and practices referred to in subparagraph (A)(i) include—(i)for new and existing gas distribution pipeline facilities, technologies and practices to detect pipeline leaks—(I)(aa)through continuous monitoring on or along the pipeline; and(bb)in the case of an existing facility, that do not impose any design or installation requirements on existing facilities that would be inapplicable under section 60104(b); or(II)through periodic surveys with handheld equipment, equipment mounted on mobile platforms, or other means using commercially available technology;(ii)for new and existing gas transmission pipeline facilities, technologies and practices to detect pipeline leaks through—(I)equipment that—(aa)is capable of continuous monitoring; and(bb)in the case of an existing facility, does not impose any design or installation requirements on existing facilities that would be inapplicable under section 60104(b); or (II)periodic surveys with handheld equipment, equipment mounted on mobile platforms, or other means using commercially available technology; and(iii)for regulated gathering lines in Class 2 locations, Class 3 locations, or Class 4 locations, technologies and practices to detect pipeline leaks through—(I)equipment that—(aa)is capable of continuous monitoring; and(bb)in the case of an existing facility, does not impose any design or installation requirements on existing facilities that would be inapplicable under section 60104(b); or (II)periodic surveys with handheld equipment, equipment mounted on mobile platforms, or other means using commercially available technology.(4)Savings clauses(A)Surveys and TimelinesIn promulgating regulations under this subsection, the Secretary—(i)shall not reduce the frequency of surveys required under any other provision of this chapter or stipulated by regulation as of the date of enactment of this subsection; and (ii)shall not extend the duration of any timelines for the repair or remediation of leaks that are stipulated by regulation as of the date of enactment of this subsection.(B)ApplicationThe limitations in this paragraph do not restrict the Secretary’s ability to modify any regulations through proceedings separate from or subsequent to the final regulations required under paragraph (1).(C)Existing authorityNothing in this subsection shall alter the authority of the Secretary to regulate gathering lines as defined under section 60101..115.Inspection and maintenance plans(a)In generalSection 60108 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting , must meet the requirements of any regulations promulgated under section 60102(q), after the need for pipeline safety;(ii)in subparagraph (C), by striking and at the end; and(iii)by striking subparagraph (D) and inserting the following:(D)the extent to which the plan will contribute to—(i)public safety;(ii)eliminating hazardous leaks and minimizing releases of natural gas from pipeline facilities; and(iii)the protection of the environment; and(E)the extent to which the plan addresses the replacement or remediation of pipelines that are known to leak based on the material (including cast iron, unprotected steel, wrought iron, and historic plastics with known issues), design, or past operating and maintenance history of the pipeline.; and(B)by striking paragraph (3) and inserting the following:(3)Review of plans(A)In generalNot later than 2 years after the date of enactment of this subparagraph, and not less frequently than once every 5 years thereafter, the Secretary or relevant State authority with a certification in effect under section 60105 shall review each plan described in this subsection.(B)Context of reviewThe Secretary may conduct a review under this paragraph as an element of the inspection of the operator carried out by the Secretary under subsection (b).(C)Inadequate programsIf the Secretary determines that a plan reviewed under this paragraph does not comply with the requirements of this chapter (including any regulations promulgated under this chapter), has not been adequately implemented, is inadequate for the safe operation of a pipeline facility, or is otherwise inadequate, the Secretary may conduct enforcement proceedings under this chapter.; and(2)in subsection (b)(1)(B), by inserting construction material, after method of construction,.(b)DeadlineNot later than 1 year after the date of enactment of this Act, each pipeline operator shall update the inspection and maintenance plan prepared by the operator under section 60108(a) of title 49, United States Code, to address the elements described in the amendments to that section made by subsection (a).(c)Inspection and maintenance plan oversight(1)StudyThe Comptroller General of the United States shall conduct a study to evaluate the procedures used by the Secretary and States in reviewing plans prepared by pipeline operators under section 60108(a) of title 49, United States Code, pursuant to subsection (b) in minimizing releases of natural gas from pipeline facilities.(2)Report of the Comptroller General of the United StatesNot later than 1 year after the Secretary’s review of the operator plans prepared under section 60108(a) of title 49, United States Code, the Comptroller General of the United States shall submit to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report that— (A)describes the results of the study conducted under paragraph (1), including an evaluation of the procedures used by the Secretary and States in reviewing the effectiveness of the plans prepared by pipeline operators under section 60108(a) of title 49, United States Code, pursuant to subsection (b) in minimizing releases of natural gas from pipeline facilities; and(B)provides recommendations for how to further minimize releases of natural gas from pipeline facilities without compromising pipeline safety based on observations and information obtained through the study conducted under paragraph (1).(3)Response of the SecretaryNot later than 90 days after the date on which the report under paragraph (2) is published, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report that includes—(A)a response to the results of the study conducted under paragraph (1) and the recommendations contained in the report submitted under paragraph (2);(B)a discussion of—(i)the best available technologies or practices to prevent or minimize, without compromising pipeline safety, the release of natural gas when making planned repairs, replacements, or maintenance to a pipeline facility;(ii)the best available technologies or practices to prevent or minimize, without compromising pipeline safety, the release of natural gas when the operator intentionally vents or releases natural gas; and(iii)pipeline facility designs that, without compromising pipeline safety, mitigate the need to intentionally vent natural gas; and(C)a timeline for updating pipeline safety regulations, as the Secretary determines to be appropriate, to address—(i)the recommendations of the Comptroller General of the United States in the report submitted under paragraph (2); and(ii)the matters described in clauses (i) through (iii) of subparagraph (B) based on the discussion described in that subparagraph.(4)Rulemaking(A)In generalNot later than 180 days after the date on which the Secretary submits the report under paragraph (3), the Secretary shall update, in accordance with the timeline described in paragraph (3)(C), pipeline safety regulations that the Secretary has determined are necessary to protect the environment without compromising pipeline safety.(B)ReportIf the Secretary determines not to promulgate or update regulations to address a recommendation of the Comptroller General of the United States made in the report submitted under paragraph (2), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a justification for that decision and any supporting documents or analysis used to make that decision.116.Consideration of pipeline class location changes(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall— (1)review all comments submitted in response to the advance notice of proposed rulemaking entitled Pipeline Safety: Class Location Change Requirements (83 Fed. Reg. 36861 (July 31, 2018));(2)complete any other activities or procedures necessary—(A)to make a determination whether to publish a notice of proposed rulemaking; and(B)if a positive determination is made under subparagraph (A), to advance in the rulemaking process, including by taking any actions required under section 60115 of title 49, United State Code; and (3)consider the issues raised in the report to Congress entitled Evaluation of Expanding Pipeline Integrity Management Beyond High-Consequence Areas and Whether Such Expansion Would Mitigate the Need for Gas Pipeline Class Location Requirements prepared by the Pipeline and Hazardous Materials Safety Administration and submitted to Congress on June 8, 2016, including the adequacy of existing integrity management programs.(b)ApplicationNothing in this section requires the Administrator of the Pipeline and Hazardous Materials Safety Administration to publish a notice of proposed rulemaking or otherwise continue the rulemaking process with respect to the advance notice of proposed rulemaking described in subsection (a)(1).(c)ReportingFor purposes of this section, the requirements of section 106 shall apply during the period beginning on the date that is 180 days after the date of enactment of this Act and ending on the date on which the requirements of subsection (a) are completed. 117.Protection of employees providing pipeline safety informationSection 60129 of title 49, United States Code, is amended—(1)in subsection (a)(1), in the matter preceding subparagraph (A), by striking employee with and inserting current or former employee with;(2)in subsection (b)(3), by adding at the end the following:(D)De novo review(i)In generalWith respect to a complaint under paragraph (1), if the Secretary of Labor has not issued a final decision by the date that is 210 days after the date on which the complaint was filed, and if the delay is not due to the bad faith of the employee who filed the complaint, that employee may bring an original action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such action without regard to the amount in controversy, and which action shall, at the request of either party to the action, be tried by the court with a jury.(ii)Burdens of proofAn original action described in clause (i) shall be governed by the same legal burdens of proof specified in paragraph (2)(B) for review by the Secretary of Labor.; and(3)by adding at the end the following:(e)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of disputes(1)Waiver of rights and remediesThe rights and remedies provided under this section may not be waived by any agreement, policy, form, or condition of employment, including by a predispute arbitration agreement.(2)Predispute arbitration agreementsNo provision of a predispute arbitration agreement shall be valid or enforceable if the provision requires arbitration of a dispute arising under subsection (a)(1)..118.Transportation Technology Center(a)Research and developmentThe Administrator may use the Transportation Technology Center in Pueblo, Colorado, for research and development relating to transportation safety improvements that will advance the safe and efficient transportation of hazardous materials and energy products.(b)Authority to plan, design, engineer, erect, alter, and repair buildings and make public improvementsOnly after submitting a report to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations, Transportation and Infrastructure, and Energy and Commerce of the House of Representatives, and subject to the availability of funds appropriated by Congress for the applicable purpose, the Secretary may plan, design, engineer, erect, alter, and repair buildings and make other public improvements to carry out necessary research, safety, and training activities at the Transportation Technology Center in Pueblo, Colorado. (c)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the use of, and future plans for, research and development activities at the Transportation Technology Center in Pueblo, Colorado. 119.Interstate drug and alcohol oversight(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall amend the auditing program for the drug and alcohol regulations in part 199 of title 49, Code of Federal Regulations, to improve the efficiency and processes of those regulations as applied to—(1)operators; and (2)pipeline contractors working for multiple operators in multiple States. (b)RequirementIn carrying out subsection (a), the Secretary shall minimize duplicative audits of the same operators, and the contractors working for those operators, by the Administration and multiple State agencies.(c)LimitationNothing in this section requires modification of the inspection or enforcement authority of any Federal agency or State.120.Savings clauseNothing in this title or an amendment made by this title affects the authority of the Administrator of the Environmental Protection Agency under the Clean Air Act (42 U.S.C. 7401 et seq.), the authority of the Secretary of the Interior under the Mineral Leasing Act (30 U.S.C. 181 et seq.), or the authority of any State to regulate the release of pollutants or hazardous substances to air, water, or land, including through the establishment and enforcement of requirements relating to that release. IILeonel Rondon Pipeline Safety Act201.Short titleThis title may be cited as the Leonel Rondon Pipeline Safety Act.202.Distribution integrity management plans(a)In generalSection 60109(e) of title 49, United States Code, is amended by adding at the end the following:(7)Distribution integrity management plans(A)Evaluation of riskNot later than 2 years after the date of enactment of this paragraph, the Secretary shall promulgate regulations to ensure that each distribution integrity management plan developed by an operator of a distribution system includes an evaluation of—(i)the risks resulting from the presence of cast iron pipes and mains in the distribution system; and(ii)the risks that could lead to or result from the operation of a low-pressure distribution system at a pressure that makes the operation of any connected and properly adjusted low-pressure gas burning equipment unsafe (as described in section 192.623 of title 49, Code of Federal Regulations (or a successor regulation)).(B)ConsiderationIn the evaluations required in a plan under subparagraph (A), the regulations promulgated by the Secretary shall ensure that the distribution integrity management plan evaluates for future potential threats in a manner that considers factors other than past observed abnormal operations (within the meaning of section 192.605 of title 49, Code of Federal Regulations (or a successor regulation)), in ranking risks and identifying measures to mitigate those risks under that subparagraph, so that operators avoid using a risk rating of zero for low probability events unless otherwise supported by engineering analysis or operational knowledge.(C)Deadlines(i)In generalNot later than 2 years after the date of enactment of this paragraph, each operator of a distribution system shall make available to the Secretary or the relevant State authority with a certification in effect under section 60105, as applicable, a copy of—(I)the distribution integrity management plan of the operator;(II)the emergency response plan under section 192.615 of title 49, Code of Federal Regulations (or a successor regulation); and(III)the procedural manual for operations, maintenance, and emergencies under section 192.605 of title 49, Code of Federal Regulations (or a successor regulation).(ii)UpdatesEach operator of a distribution system shall make available to the Secretary or make available for inspection to the relevant State authority with a certification in effect under section 60105, if applicable, an updated plan or manual described in clause (i) by not later than 60 days after the date of a significant update, as determined by the Secretary.(iii)Applicability of FOIANothing in this subsection shall be construed to authorize the disclosure of any information that is exempt from disclosure under section 552(b) of title 5, United States Code.(D)Review of plans and documents(i)Timing(I)In generalNot later than 2 years after the date of promulgation of the regulations under subparagraph (A), and not less frequently than once every 5 years thereafter, the Secretary or relevant State authority with a certification in effect under section 60105 shall review the distribution integrity management plan, the emergency response plan, and the procedural manual for operations, maintenance, and emergencies of each operator of a distribution system and record the results of that review for use in the next review of the program of that operator.(II)Grace periodFor the third, fourth, and fifth years after the date of promulgation of the regulations under subparagraph (A), the Secretary—(aa)shall not use subclause (I) as justification to reduce funding, decertify, or penalize in any way under section 60105, 60106, or 60107 a State authority that has in effect a certification under section 60105 or an agreement under section 60106; and(bb)shall—(AA)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a list of States found to be noncompliant with subclause (I) during the annual program evaluation; and(BB)provide a written notice to each State authority described in item (aa) that is not in compliance with the requirements of subclause (I).(ii)ReviewEach plan or procedural manual made available under subparagraph (C)(i) shall be reexamined—(I)on significant change to the plans or procedural manual, as applicable;(II)on significant change to the gas distribution system of the operator, as applicable; and(III)not less frequently than once every 5 years.(iii)Context of reviewThe Secretary may conduct a review under clause (i) or (ii) as an element of the inspection of the operator carried out by the Secretary.(iv)Inadequate programsIf the Secretary determines that the documents reviewed under clause (i) or (ii) do not comply with the requirements of this chapter (including regulations to implement this chapter), have not been adequately implemented, or are inadequate for the safe operation of a pipeline facility, the Secretary may conduct proceedings under this chapter..(b)MonitoringSection 60105(e) of title 49, United States Code, is amended—(1)in the second sentence, by striking A State authority and inserting the following:(2)CooperationA State authority with a certification in effect under this section;(2)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(3)by adding at the end the following:(3)Audit programNot later than 2 years after the date of enactment of this paragraph, the Secretary shall—(A)revise the State audit protocols and procedures to update the annual State Program Evaluations carried out under this subsection and section 60106(d) to ensure that a State authority with a certification in effect under this section has the capability to sufficiently review and evaluate the adequacy of the plans and manuals described in section 60109(e)(7)(C)(i);(B)update the State Inspection Calculation Tool to take into account factors including—(i)the number of miles of natural gas and hazardous liquid pipelines in the State, including the number of miles of cast iron and bare steel pipelines;(ii)the number of services in the State;(iii)the age of the gas distribution system in the State; and(iv)environmental factors that could impact the integrity of the pipeline, including relevant geological issues; and(C)promulgate regulations to require that a State authority with a certification in effect under this section has a sufficient number of qualified inspectors to ensure safe operations, as determined by the State Inspection Calculation Tool and other factors determined to be appropriate by the Secretary..203.Emergency response plansSection 60102 of title 49, United States Code (as amended by section 114), is amended by adding at the end the following:(r)Emergency response plansNot later than 2 years after the date of enactment of this subsection, the Secretary shall update regulations to ensure that each emergency response plan developed by an operator of a distribution system under section 192.615 of title 49, Code of Federal Regulations (or a successor regulation), includes written procedures for—(1)establishing communication with first responders and other relevant public officials, as soon as practicable, beginning from the time of confirmed discovery, as determined by the Secretary, by the operator of a gas pipeline emergency involving a release of gas from a distribution system of that operator that results in—(A)a fire related to an unintended release of gas;(B)an explosion;(C)1 or more fatalities; or(D)the unscheduled release of gas and shutdown of gas service to a significant number of customers, as determined by the Secretary;(2)establishing general public communication through an appropriate channel—(A)as soon as practicable, as determined by the Secretary, after a gas pipeline emergency involving a release of gas that results in—(i)a fire related to an unintended release of gas;(ii)an explosion;(iii)1 or more fatalities; or(iv)the unscheduled shutdown of gas service to a significant number of customers, as determined by the Secretary; and(B)that provides information regarding—(i)the emergency described in subparagraph (A); and(ii)the status of public safety; and(3)the development and implementation of a voluntary, opt-in system that would allow operators of distribution systems to rapidly communicate with customers in the event of an emergency..204.Operations and maintenance manualsSection 60102 of title 49, United States Code (as amended by section 203), is amended by adding at the end the following:(s)Operations and maintenance manualsNot later than 2 years after the date of enactment of this subsection, the Secretary shall update regulations to ensure that each procedural manual for operations, maintenance, and emergencies developed by an operator of a distribution pipeline under section 192.605 of title 49, Code of Federal Regulations (or a successor regulation), includes written procedures for—(1)responding to overpressurization indications, including specific actions and an order of operations for immediately reducing pressure in or shutting down portions of the gas distribution system, if necessary; and(2)a detailed procedure for the management of the change process, which shall—(A)be applied to significant technology, equipment, procedural, and organizational changes to the distribution system; and(B)ensure that relevant qualified personnel, such as an engineer with a professional engineer licensure, subject matter expert, or other employee who possesses the necessary knowledge, experience, and skills regarding natural gas distribution systems, review and certify construction plans for accuracy, completeness, and correctness..205.Pipeline safety management systems(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report describing—(1)the number of operators of natural gas distribution systems who have implemented a pipeline safety management system in accordance with the standard established by the American Petroleum Institute entitled Pipeline Safety Management System Requirements and numbered American Petroleum Institute Recommended Practice 1173;(2)the progress made by operators of natural gas distribution systems who have implemented, or are in the process of implementing, a pipeline safety management system described in paragraph (1); and(3)the feasibility of an operator of a natural gas distribution system implementing a pipeline safety management system described in paragraph (1) based on the size of the operator as measured by—(A)the number of customers the operator has; and(B)the amount of natural gas the operator transports.(b)RequirementsAs part of the report required under subsection (a), the Secretary shall provide guidance or recommendations that would further the adoption of safety management systems in accordance with the standard established by the American Petroleum Institute entitled Pipeline Safety Management System Requirements and numbered American Petroleum Institute Recommended Practice 1173.(c)Evaluation and promotion of safety management systemsThe Secretary and the relevant State authority with a certification in effect under section 60105 of title 49, United States Code, as applicable, shall—(1)promote and assess pipeline safety management systems frameworks developed by operators of natural gas distribution systems and described in the report under subsection (a), including—(A)if necessary, using independent third-party evaluators; and(B)through a system that promotes self-disclosure of—(i)errors; and(ii)deviations from regulatory standards; and(2)if a deviation from a regulatory standard is identified during the development and application of a pipeline safety management system, certify that—(A)due consideration will be given to factors such as flawed procedures, honest mistakes, or lack of understanding; and(B)the operators and regulators use the most appropriate tools to fix the deviation, return to compliance, and prevent the recurrence of the deviation, including—(i)root cause analysis; and(ii)training, education, or other appropriate improvements to procedures or training programs.206.Pipeline safety practicesSection 60102 of title 49, United States Code (as amended by section 204), is amended by adding at the end the following:(t)Other pipeline safety practices(1)RecordsNot later than 2 years after the date of enactment of this subsection, the Secretary shall promulgate regulations to require an operator of a distribution system—(A)to identify and manage traceable, reliable, and complete records, including maps and other drawings, critical to ensuring proper pressure controls for a gas distribution system, and updating these records as needed, while collecting and identifying other records necessary for risk analysis on an opportunistic basis; and(B)to ensure that the records required under subparagraph (A) are—(i)accessible to all personnel responsible for performing or overseeing relevant construction or engineering work; and(ii)submitted to, or made available for inspection by, the Secretary or the relevant State authority with a certification in effect under section 60105.(2)Presence of qualified employees(A)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that not less than 1 agent of an operator of a distribution system who is qualified to perform relevant covered tasks (as defined in section 192.801(b) of title 49, Code of Federal Regulations (or a successor regulation)) shall monitor gas pressure at the district regulator station or at an alternative site with equipment capable of ensuring proper pressure controls and have the capability to promptly shut down the flow of gas or control over pressurization at a district regulator station during any construction project that has the potential to cause a hazardous overpressurization at that station, including tie-ins and abandonment of distribution lines and mains, based on an evaluation, conducted by the operator, of threats that could result in unsafe operation.(B)ExclusionIn promulgating regulations under subparagraph (A), the Secretary shall ensure that those regulations do not apply to a district regulating station that has a monitoring system and the capability for remote or automatic shutoff.(3)District regulator stations(A)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that each operator of a distribution system assesses and upgrades, as appropriate, each district regulator station of the operator to ensure that—(i)the risk of the gas pressure in the distribution system exceeding, by a common mode of failure, the maximum allowable operating pressure (as described in section 192.623 of title 49, Code of Federal Regulations (or a successor regulation)) allowed under Federal law (including regulations) is minimized;(ii)the gas pressure of a low-pressure distribution system is monitored, particularly at or near the location of critical pressure-control equipment;(iii)the regulator station has secondary or backup pressure-relieving or overpressure-protection safety technology, such as a relief valve or automatic shutoff valve, or other pressure-limiting devices appropriate for the configuration and siting of the station and, in the case of a regulator station that employs the primary and monitor regulator design, the operator shall eliminate the common mode of failure or provide backup protection capable of either shutting the flow of gas, relieving gas to the atmosphere to fully protect the distribution system from overpressurization events, or there must be technology in place to eliminate a common mode of failure; and(iv)if the Secretary determines that it is not operationally possible for an operator to implement the requirements under clause (iii), the Secretary shall require such operator to identify actions in their plan that minimize the risk of an overpressurization event..Passed the Senate August 6, 2020.Secretary